        Case 1:21-cv-00076-GSA Document 3 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    JONAS BENJAMIN FOSTER,                              1:21-cv-00076-GSA (PC)

10                       Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
11           v.                                           TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE WITHIN 45 DAYS
12    TULARE COUNTY SHERIFF’S
      DEPARTMENT, et al.,
13
                         Defendants.
14

15

16          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
17   1983. Plaintiff has not paid the $402.00 filing fee, or submitted an application to proceed in forma
18   pauperis pursuant to 28 U.S.C. § 1915.
19          Accordingly, IT IS HEREBY ORDERED that:
20          Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
21   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
22   the $402.00 filing fee for this action. No requests for extension will be granted without a

23   showing of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     January 21, 2021                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
